717 So. 2d 826 (1995)
Jimmy Lee DILL
v.
STATE.
CR-94-0961.
Court of Criminal Appeals of Alabama.
July 7, 1995.[*]
Edwin O. Rogers, Birmingham, Peter H. Burke, Birmingham, for appellant.
*827 Jeff Sessions and Bill Pryor, attys. gen., and Beth Hughes, asst. atty. gen., for appellee.
LONG, Judge.
The appellant, Jimmy Lee Dill, appeals from the summary denial of his petition for post-conviction relief filed pursuant to Rule 32, Ala.R.Crim.P. The appellant was convicted in 1989 of murder made capital by its commission during a robbery. See § 13A-5-40(a)(2), Ala.Code 1975. He was sentenced to death.
On May 31, 1991, this court affirmed the appellant's conviction and sentence. Dill v. State, 600 So. 2d 343 (Ala.Cr.App.1991). The Alabama Supreme Court affirmed this court's judgment on March 13, 1992. Ex parte Dill, 600 So. 2d 372 (Ala.1992). On February 22, 1993, the United States Supreme Court denied certiorari review. Dill v. Alabama, 507 U.S. 924, 113 S. Ct. 1293, 122 L. Ed. 2d 684 (1993).
On July 1, 1994, the appellant filed a Rule 32 petition attacking his conviction and sentence. In his petition, the appellant raised numerous claims of ineffective assistance of trial counsel. The state filed an answer, and on September 14, 1994, the circuit court denied the appellant's petition without holding an evidentiary hearing.
The appellant argues, inter alia, that this cause should be remanded to the circuit court for an evidentiary hearing on his claims of ineffective assistance of counsel. The state agrees.
This case is remanded to the circuit court for that court to conduct an evidentiary hearing, at which the appellant's claims of ineffective counsel will be addressed. The trial court should make written findings on the appellant's claims. Due return should be filed with this court no later than 98 days from the date of this opinion.
REMANDED WITH DIRECTIONS.
All Judges concur.
NOTES
[*]  Note from the reporter of decisions: When this opinion was released for publication, the case was pending in the Court of Criminal Appeals following the trial court's return to the remand.